IN THE SUPREME COURT OF THE STATE OF NEVADA


                    BRET O. WHIPPLE, INDIVIDUALLY         No. 82964
                    AND AS PRESIDENT AND DIRECTOR
                    OF WHIPPLE CATTLE COMPANY,
                    INC., A NEVADA CORPORATION;
                    CODY K. WHIPPLE, INDIVIDUALLY
                    AND AS TREASURER OF WHIPPLE
                    CATTLE COMPANY, INC., A NEVADA         FILED
                    CORPORATION; KIRT R. WHIPPLE,
                    INDIVIDUALLY AND AS SECRETARY
                    OF WHIPPLE CATTLE COMPANY,
                    INC., A NEVADA CORPORATION;
                    JANE E. WHIPPLE, INDIVIDUALLY
                    AND AS DIRECTOR OF WHIPPLE
                    CATTLE COMPANY, INC., A NEVADA
                    CORPORATION; JANE WHIPPLE,
                    TRUSTEE OF JANE WHIPPLE
                    FAMILY TRUST AND AS MANAGING
                    MEMBER OF KENT WHIPPLE RANCH
                    LLC; JANE WHIPPLE FAMILY TRUST;
                    KENT WHIPPLE RANCH LLC;
                    KATHRYN WETZEL, INDWIDUALLY;
                    AND WHIPPLE CATTLE COMPANY,
                    INC.,
                                       Appellants,
                                  vs.
                    BETSY L. WHIPPLE, INDIVIDUALLY
                    AND AS SHAREHOLDER OF WHIPPLE
                    CATTLE COMPANY, INC., A NEVADA
                    CORPORATION,
                                       Res i ondent.
                    BRET O. WHIPPLE, INDIVIDUALLY         No. 82994
                    AND AS PRESIDENT AND DIRECTOR
                    OF WHIPPLE CATTLE COMPANY,
                    INC., A NEVADA CORPORATION;
                    CODY K. WHIPPLE, INDIVIDUALLY
                    AND AS TREASURER OF WHIPPLE
                    CATTLE COMPANY, INC., A NEVADA
SUPREME COURT
       OF
                    CORPORATION; KIRT R. WHIPPLE,
     NEVADA


(0) I547A cofei:o
                                                              z-
 INDIVIDUALLY AND AS SECRETARY
 OF WHIPPLE CATTLE COMPANY,
 INC., A NEVADA CORPORATION;
 JANE E. WHIPPLE, TRUSTEE OF
 JANE WHIPPLE FAMILY TRUST AND
 AS MANAGING MEMBER OF KENT
 WHIPPLE RANCH LLC; KATHRYN
 WETZEL, INDIVIDUALLY; AND
 WHIPPLE CATTLE COMPANY, INC., A
 NEVADA CORPORATION,
                    Appellants,
                vs.
 BETSY L. WHIPPLE,
                    Res • ondent.

                     ORDER DISMISSING APPEAL

            The appeal in Docket No. 82964 challenges an order denying
reconsideration of an order granting reconsideration and denying change of
venue, and an order denying a motion to strike a request to transfer to

business court. The appeal in Docket No. 82994 challenges the order
granting reconsideration and denying change of venue.
            Respondent has filed motions to dismiss both appeals on the
ground that no appeal lies from an order denying a motion for
reconsideration of an order resolving a motion for reconsideration, or from

an order denying a motion to strike a request to transfer to business court.
Appellants have filed a response and argue that the motions for
reconsideration tolled the time to appeal the order denying the motion to

change venue, which is an appealable order. See NRAP 3A(b)(6), NRAP
4(a)(4).
            On January 6, 2026, the district court granted appellants'
motion to change venue. Such an order is immediately appealable pursuant
to NRAP 3A(b)(6). However, respondent filed a timely motion for



                                     2
reconsideration. A motion for reconsideration that seeks to alter the
substance of the order challenged tolls the time to file a notice of appeal;
accordingly, any appeal of the change of venue was tolled pending resolution
of the motion for reconsideration. See NRAP 4(a)(4) (regarding tolling
motions); AA Primo Builders LLC v. Washington, 126 Nev. 578, 585, 245
P.3d 1190, 1195 (2010) (describing when a post-judgment motion carries
tolling effect). On January 27, 2021, the district court granted
reconsideration and denied the motion to change venue. Again, such an
order is appealable pursuant to NRAP 3A(b)(6). Moreover, this court has
also reviewed appeals from orders granting reconsideration. See AA Primo
Builders, 126 Nev. at 589, 245 P.3d at 1197 (holding that this this court
reviews a district court's decision granting a motion for reconsideration for
abuse of discretion); see also Bates v. Nev. Savings & Loan Assin, 85 Nev.
441, 456 P.2d 450 (1969) (stating that an order granting rehearing is
appealable). However, appellants moved for reconsideration of the order
denying the change of venue, which again tolled the time for filing a notice
of appeal. NRAP 4(a)(4). When the motion for reconsideration was denied
on May 5, 2021, appellants filed a timely notice of appeal. This court has
jurisdiction over the order granting reconsideration and denying the motion
to change venue, and the motion to dismiss the appeal in Docket No. 82994
is denied.
             In Docket No. 82964, appellants challenge the order denying
reconsideration of the order granting reconsideration and denying change
of venue, and the district court's order denying a motion to strike a request
to transfer to business court. No statute or court rule provides for an appeal
from an order denying a motion to stike a request to transfer a case to
business court. See NRAP 3A(b). This court has jurisdiction to consider an
                appeal only when the appeal is authorized by statute or court rule. Taylor
                Constr. Co. u. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984).

                Accordingly, this court lacks jurisdiction to consider the appeal from the
                order denying the motion to strike a request to transfer to business court.
                Further, the remaining order challenged in Docket No. 82964 (the May 5,
                2021, order denying reconsideration) is not independently appealable. See
                Arnold u. Kip, 123 Nev. 410, 417, 168 P.M. 1050, 1054 (2007) C[AJn order
                denying reconsideration is not appealable."). Accordingly, the appeal in
                Docket No. 82964 is dismissed. The appeal in Docket No. 82994 challenging
                the order granting reconsideration and denying change of venue shall
                proceed pursuant to NRAP 3A(b)(6)(B). The motion to reinstate briefing is

                denied. See NRAP 3A(b)(6)(B) (providing that an appeal of an order denying
                a motion to change venue is not subject to briefing by the parties).
                            It is so ORDERED.




                                        Silver




                Cadish




                cc:   Hon. Adriana Escobar, District Judge
                      Hon. Nancy L. Allf, District Judge
                      Carolyn Worrell, Settlement Judge
                      Justice Law Center
                      The Law Firm of C. Benjamin Scroggins, Esq.
                      Howard & Howard Attorneys PLLC
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(01 1947A